EXHIBIT 10.2

March 16, 2020

 

 

Via Email

 

 

Edible Arrangement, LLC

980 Hammond Dr., Suite 1000

Atlanta, GA 30328 USA

Attention: Tariq Farid

 

Re:     ECommerce Licensing Agreement and Exclusive Supplier Operating Agreement

 

Ladies and Gentlemen:

 

This letter agreement (“Letter Agreement”), dated March 16, 2020, makes
reference to that certain (i) Exclusive Supplier Operating Agreement, dated as
of December 20, 2019 (“Supply Agreement”), by and between Rocky Mountain
Chocolate Factory, Inc., a Delaware corporation (“RMCF”) and Edible
Arrangements, LLC, a Delaware limited liability company. (“EA”); and (ii) that
certain Ecommerce Licensing Agreement, dated as of the date hereof (“License
Agreement”), by and between RMCF and EA. Capitalized terms used herein, but not
otherwise defined, will have the meanings given to them in the License
Agreement.

 

This Letter Agreement is being entered into in connection with and as a material
inducement for EA to enter into the License Agreement.

 

In consideration of the foregoing recitals and for other good and valuable
consideration, the adequacy and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:

 

 

1.

Definitions.

 

 

a.

“EA Group” means EA, its Affiliates and their respective franchisees

 

 

b.

“Factory Made Product” means all chocolates, candies and other confectionery
products produced by RMCF in a RMCF factory that bear the Rocky Mountain
Chocolate Factory brand, but excludes all chocolates, candies and other
confectionery products produced by an RMCF franchisee whether or not such
products bear the Rocky Mountain Chocolate Factory brand.

 

 

2.

Indemnification of EA by RMCF for Factory Made Products.

 

 

a.

RMCF will defend each member of the EA Group, each of their Affiliates, each of
their respective directors, officers, employees and agents, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “EA Indemnitees”) and indemnify and hold harmless the EA Indemnitees from
and against any and all Losses of the EA Indemnitees to the extent arising out
any Action alleging (i) that the Factory Made Products violate, infringe or
misappropriate any third party Intellectual Property rights or applicable Laws
or (ii) illness, injury, death or damage as a result of the, consumption or use
of any Factory Made Products; provided, however, that RMCF will not be
responsible for, and will not be required to defend any claim or provide
indemnification against, any such Loss in clause (ii) attributable to defects in
the Factory Made Products that independent investigation discloses originated
solely after the Factory Made Products were delivered to the EA Group or an RMCF
franchisee and was not attributable to any act or omission of RMCF prior to such
Factory Made Products being so delivered.

 

 

b.

The indemnification procedures set forth in Section 11(c) of the License
Agreement will apply to RMCF’s indemnification obligations hereunder.

 

 

3.

Miscellaneous. This Letter Agreement will commence on the Effective Date and be
coterminous with the License Agreement. Neither party will be deemed an agent or
servant of the other party and may not represent itself as having any authority
to act on behalf of the other party without its’ prior written consent. This
Letter Agreement will be governed by and construed in accordance with the laws
of the State of Delaware without reference to principles of conflicts of law. If
any part of this Letter Agreement is found invalid, such invalidity will not
affect the validity of remaining portions of this Letter Agreement; and, the
parties will promptly substitute for the invalid provision a provision that most
closely approximates the intent and economic effect of the invalid provision.
Failure by a party to complain of any act or failure to act of the other party
or to declare the other party in default, irrespective of the duration of such
default, will not constitute a waiver of rights hereunder. This Letter Agreement
is the complete agreement between the parties regarding the subject matter
hereof and may be modified only by a writing duly executed by the parties. In
the event of any conflict between this Letter Agreement, the License Agreement
and Supply Agreement, the Letter Agreement will control. This Letter Agreement
will apply in lieu of and notwithstanding any specific legend or statement
associated with any particular document or information exchanged. Any notice to
be given hereunder by a party to the other must be in accordance with the
notification procedures set forth in the License Agreement. This Letter
Agreement is not assignable or transferable by either party except with the
other party’s prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed; provided that either party may assign or
transfer this Letter Agreement in the event of or through a Change of Control of
such party. This Letter Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument

 

 

--------------------------------------------------------------------------------

 

 

We look forward to working with you.

 

Sincerely,

 

ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.

 

 

By: /s/ Bryan J. Merryman____________________

Name: Bryan J. Merryman

Title: Chief Executive Officer and Chief Financial Officer

 

 

ACCEPTED AND AGREED:

 

EDIBLE ARRANGEMENTS, LLC

 

 

By: /s/ Tariq Farid__________________________

Name: Tariq Farid

Title: CEO

 